Title: To George Washington from Major General Lafayette, 13 January 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear general
[c.13 January 1778]

I Schall make use in this particular instance of the liberty you gave me of telling freely every idea of mine which could strike me as not being useless to a better order of things.
There were two gentlemen, same rank, same duty to perform, and same neglect of it who have been arrested the same day by me—as I went in the night around the piquets I found them in fault, and I gave an account of it the next day to your excellency—you answered that I was much in wrong not to have had them relieved and arrested immediately—I objected that it was then very late for such a changement,

and that I did not know which was the rule in this army, but that the gentlemen should be arrested in that very moment—the last answer of your excellency has been, “they are to have a court martial, and you must give notice of it to the adjudant general”—therefore major nevill made two letters in order to arrest them, one for having been surprised in his post and the other, for the same cause and allowing his centrys to have fires which he could see in standing before the picquet. I give you my word of honor that there was not any exageration.
now I See in the orders the less guilty punished in a manner, much too severe indeed, and dismised from the service (it is among all the delicate minds deprived of his honor) when he was only to be severely reprimanded, and kept for some time under arrest—but it can be attributed to a very severe discipline.
what must I think of the same court when they unanimously acquit (it is to say that my accusation is not trüe) the officer who joins to the same fault, entirely the same, this of allowing his centrys to have fire in his own sight—for in every service being surprised or being found in the middle of his picquet without any challenging or stopping centry, as major nevil riding before me found him, is entirely the same thing—and mjor nevil riding before me when I was busy to make a centry pull off his fire, can swear that such was the case with that officer—he can do more than swearing, for he can give his word of honor—and I think that idea honor is the same in every country but the prejugées are not the same thing—for giving publickly the best of such a dispute (for here it becomes a trial for both parties) to an officer of the last military stage against one of the first, schould be looked on as an affront to the rank, and acquitting a man whom one other man accuses, looked upon as an affront to the person—it is the same in poland for count de pulaski was much affronted of the decision of a court martial entirely acquitting Colonel molens—however as I know the english costoms I am nothing else but surprised to see such a partiality in a court martial.
your excellency will certainly approuve my not arresting any officer for being brought before a court martial, for any neglect of duty, but when they will be robbers, or cowards, or when they will assassinate, in all when the[y] will deserve being cashiered or put to death.
give me leave, to tell your excellency how I am adverse to court martials—I know it is the english costom, and I believe it is a very bad one—it comes from theyr love of lawers, speakers, and of that black apparate of sentences, and judgements—but such is not the american temper, and I think this new army must pick up the good institutions, and leave the bad ones where ever they may be—in france an officer is arrested by his superior, who gives notice of it to the commanding officer, and then he is punished enough in being deprived of going out

of his room in time of peace, of doing his duty in time of war—no body knows of it but his comrades—when the fault is greater he is confined in a common room for prisonner officers and this is much more shamefull—notice of it is immediately given to the general officer who commands there—that goes too to the Kings minister who is to be reimplaced here by the commander in chief—in time of war it goes to the general in chief.
Soldiers are punished the same or next day by order of proper officers, and the right of punishing is proportionate to theyr ranks.
but when Both officers and soldiers have done something which deserves A more severe punishement, when theyr honor, or theyr life, or theyr liberty for more than a very short time is concerned, then a court martial meets, and the sentence is known—how will you let an unhappy soldier be confined several weeks, with men who are to be hanged, with spies, with the most horrid sort of people, and in the same time be lost for the duty, when they deserve only some lashes—then almost no proportion in the punishements.
how is it possible to carry a gentleman before a parcel of dreadful judges at the same place where an officer of the same rank has been just now cashiered, for a trifling neglect of his duty, for, I suppose, speaking to his next neighbour in a maneuvre, for going into a house to speack to a pretty girl, when the army is on his march and thousand other things—how is it possible to bring to the certainty of being cashiered, or dishonored, a young lad, who has made a considerable fault because he had a light head, a too great vivacity, when that young man would be perhaps in some years the best officer of the army, if he had been friendly reprimanded and arrested for some time, without any dishonor.
the law is alwaïs severe, and bring with it an eternal Shamefull mark—when the judges are partial as in this occasion, it is much worse, because they have the same inconveniences as law itself.
in court martials men are judged by theyr inferiors—how ⟨mutilated⟩ to discipline I do’nt want to say—the publication exposes men to ⟨mutilated⟩ despised by the least soldier—when men have been before a court martial they schould be or acquitted or dismissed—what do you think can be produced by the half conndemnation of a general officer—what necessity for all the soldiers, all the officers, to know that general maxwell has been prevented from doing [h]is duty by his being drunk. Where is the man who will not laugh at him if he is told by him you are a drunkard and is it right to ridicule a man repectable by his rank, because he drank two or three gills of rum.
there are my reasons against court martials, when there is not some considerable fault to punish—according to my affair I am sorry in seeing the less guilty being the only one punished however, I shall send to

court martials but for such a crimes, that there will be for the judges no way of indulgence and partiality. With the most tender respect I am Your excellency’s the most obedient servant

The mquis de lafayette

